SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share outstanding as of August 3, 2010 was 80,018,814. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q June 30, 2010 Part I. Financial Information Page No. Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 and March 31, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months ended June 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statement of Equity and Comprehensive Income for the Three Months ended June 30, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended June 30, 2010 and 2009 (Unaudited) 6-7 Notes to Condensed Consolidated Financial Statements 8-20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-30 Item 3.Quantitative and Qualitative Disclosure about Market Risk 31 Item 4.Controls and Procedures 31 Part II.Other Information Item 1.Legal Proceedings 32 Item 5.Other Information 32 Item 6.Exhibits 33 Signature 34 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) June 30, 2010 March 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Deferred costs, net Data acquisition costs, net Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Deferred revenue Income taxes Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost ( 738,601
